Citation Nr: 0933642	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-21 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
February 2001 rating decision that increased the disability 
rating for the Veteran's bilateral hearing loss from 0 to 10 
percent disabling, effective February 21, 1995.

2.  Whether there was CUE in a May 2002 rating decision that 
increased the disability rating for the Veteran's tinnitus 
from 0 to 10 percent, effective June 10, 1999.  

3.  Entitlement to an effective date earlier than October 22, 
1992, for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) New Orleans, Louisiana, Regional 
Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that the Veteran has raised the issue of 
entitlement to an increased rating for bilateral hearing loss 
and that the Board previously referred this issue in its 
previous, August 2007, decision.  Review of the record does 
not indicate that any action has been taken on this issue, 
however.  Therefore, this matter is again REFERRED to the RO 
for the appropriate action.


FINDINGS OF FACT

1.  The moving party failed to adequately set forth the 
alleged errors of fact or law in the February 2001 rating 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.

2.  The moving party failed to adequately set forth the 
alleged errors of fact or law in the May 2002 rating 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.

3.  There was no pending claim prior to October 22, 1992, 
pursuant to which service connection for tinnitus could have 
been awarded.


CONCLUSION OF LAW

1.  The pleading requirements for a motion for revision of 
the February 2001 decision based on CUE have not been met; 
thus, the motion must be dismissed without prejudice to 
refiling.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.105 (2008).

2.  The pleading requirements for a motion for revision of 
the May 2002 decision based on CUE have not been met; thus, 
the motion must be dismissed without prejudice to refiling.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.105 (2008).

3.  The criteria for an effective date prior to October 22, 
1992, for the award of service connection for tinnitus are 
not met.  38 U.S.C.A. § 5110 (West. 2002 & Supp. 2009); 38 
C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History

Review of the record indicates that a March 1946 rating 
decision indicated that service connection was established as 
"Otomycosis Left Hearing Rt. 15/15 Lt. 15/15".  The 
notification letter mailed to the Veteran advised that 
service connection was established for "Hearing Condition- 
0%".  Similarly, an October 1949 rating decision stated the 
disability as "Otomycosis Left Hearing Rt. 15/15 Lt. 15/15" 
and the notice letter listed the disability as "hearing 
condition - 0%".  The Veteran subsequently filed claims of 
service connection for hearing loss.  The claims were 
initially denied, but in an October 2000 decision, the Board 
determined that the Veteran had been awarded service 
connection for hearing loss by the March 1946 condition and 
dismissed the claim of service connection.  The Board also 
informed the RO that the Veteran's November 1990 claim must 
be construed as a claim for an increased rating and ordered 
the RO to adjudicate the claim for an increased rating.  See 
October 2000 decision.  The RO then issued a rating decision 
in February 2001, which granted an increased rating of 10 
percent, effective January 31, 2000, for the service 
connected hearing loss.  At this time, the Veteran also had a 
claim of service connection for tinnitus on appeal, which was 
ultimately granted by the Board in a March 2001 decision.  
The Board decision was then implemented in a May 2002 rating 
decision, which assigned a 10 percent rating for tinnitus 
from December 17, 1999, forward.  

In October 2003, the Veteran submitted a statement which the 
RO interpreted as claims of entitlement to earlier effective 
dates for the award of service connection for tinnitus and 
for the award of an increased rating for hearing loss.  These 
claims were denied in a June 2004 rating decision, and the 
Veteran filed a timely notice of disagreement with the June 
2004 rating decision.  In April 2006, the RO issued a rating 
decision and a Statement of the Case which reflected awards 
of a 10 percent evaluation for hearing loss effective 
February 21, 1994, service connection and a noncompensable 
rating for tinnitus effective October 22, 1992, and a 10 
percent rating for tinnitus effective June 10, 1999.  See 
April 2006 rating decision.  The Veteran subsequently 
submitted a timely Substantive Appeal on the matter.  

Claims of CUE

Initially, the Board notes that VA has a general duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  This duty does not apply to claims of 
CUE in a prior final decision, however.  See Parker v. 
Principi, 15 Vet. App. 407 (2002).  Therefore, the Board will 
proceed with consideration of the motion.

Pursuant to 38 C.F.R. § 3.105(a), previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  CUE is a very specific and rare kind of 
error of fact or law that compels the conclusion, with which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, it 
must be shown that the correct facts, as they were known at 
the time, were not before the adjudicator (disagreement as to 
how the facts should have been weighed will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001).  

To assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
Mere disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  In addition, allegations that the VA breached its 
duty to assist also cannot form a basis for CUE, nor can a 
non-specific claim of error.  Non-specific allegations of 
failure to follow regulations or failure to give due process, 
or any other general, non-specific allegations of error, are 
insufficient to satisfy the requirements, and motions that 
fail to comply with these requirements shall be dismissed 
without prejudice to refiling.  See 38 C.F.R. § 20.1404(b) 
(2008); see also Disabled American Veterans v. Gober, 234 
F.3d 682 (Fed. Cir. 2000).

Review of the record indicates that the Veteran's motions for 
CUE are premised on arguments that he has had hearing loss 
and tinnitus since service, and thus, that compensable 
ratings were warranted from discharge forward.  

This argument does not refer to any error of fact or law in 
any rating decision, to include the February 2001 and May 
2002 decisions, however; it is simply a disagreement with the 
factual determinations that the RO reached and with how the 
RO weighed the evidence in its determinations of the 
effective dates, which the law has held does not constitute 
CUE.  38 C.F.R. § 20.1403(d)(3).  See also Andre v. West, 14 
Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. Principi, 
301 F.3d 1354 (Fed. Cir. 2002) (any claim of CUE must be pled 
with specificity). 

Since the moving party has failed to comply with the pleading 
requirements set forth in 38 C.F.R. § 20.1404(b) (2008), the 
CUE motions must be dismissed without prejudice.  The Board 
notes that this disposition is more favorable to the moving 
party than a denial on the merits would be, as the moving 
party is free at any time to resubmit a CUE motion with 
respect to the February 2001 and the May 2002 rating 
decisions, since a dismissal without prejudice does not 
preclude such a refiling.  See Luallen v. Brown, 8 Vet. App. 
92, 95 (1995); see also Simmons v. Principi, 17 Vet. App. 
104, 111-15 (2003) (holding that in asserting CUE, where the 
claimant fails simply in the pleading rather than on the 
merits, the appropriate decision is to dismiss the claim 
without prejudice to refilling rather than to deny).

Claim of Entitlement to an Earlier Effective Date

Duty to Notify and Assist 

In this matter, the appeal arises from disagreement with the 
initially assigned effective date following the grant of 
service connection for tinnitus.  The United States Court of 
Appeals of the Federal Circuit has held that this duty does 
not apply once the underlying claim is granted, however.  In 
those cases, further notice as to downstream questions is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  In this case, the claim for earlier effective date is 
a downstream question; thus, there is no duty to notify.  In 
any event, however, the Board notes that the Veteran was 
provided with notice of how to establish an earlier effective 
dates for the claims in November 2003 and September 2007 
letters, and the claim was subsequently readjudicated.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Regarding the duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all relevant and available medical records and 
provided the Veteran the opportunity for a personal hearing.  
It is noteworthy that determinations regarding effective 
dates of awards are based, essentially, on what was shown by 
the record at various points in time and application of 
governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any other 
pertinent evidence that remains outstanding and available.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claims.

Analysis

The effective date of an award of compensation based on an 
original claim (received beyond one year after service 
discharge) shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2008).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  A "claim" is defined in the VA 
regulations as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
An informal claim is "[a]ny communication or action 
indicating an intent to apply for one or more benefits."  It 
must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

In October 1992, the Veteran filed an informal claim of 
service connection for tinnitus via his testimony during a 
hearing before a Decision Review Officer.  See October 1992 
hearing transcript (Veteran testified that he had had 
periodic ringing in his ears for several weeks).  Service 
connection for tinnitus was subsequently granted, effective 
the date the informal claim was received.  See April 2006 
rating decision.  

The Veteran contends that an earlier effective date is 
warranted; specifically he contends that service connection 
should be granted effective the date after discharge since 
the condition first onset then.  As noted above, however, the 
effective date for service connection based on an original 
claim is not based on the date the condition began (unless 
the evidence suggests that the condition had its onset after 
the claim was received).  See 38 C.F.R. § § 3.400 (2008); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

In this case, the earliest effective date possible is the 
currently assigned effective date as nothing in the evidence 
prior to that date can be construed as a claim of service 
connection for tinnitus.  The Board notes the evidence of 
record prior to October 22, 1992, includes a formal claim of 
service connection for "ears" and treatment records and 
statements pertaining to hearing loss.  See November 1990 
claim.  None of these records reveal any histories or 
findings suggestive of tinnitus, however; they are all 
limited to remarks/findings about hearing loss and a skin 
disorder.  In sum, the Board finds that there is no evidence 
of an informal (or formal) claim prior to October 22, 1992; 
therefore, the claim for an earlier effective date is denied.  



ORDER

The motion for revision of the February 2001 rating decision, 
on the grounds of CUE, is dismissed without prejudice to 
refiling.

The motion for revision of the May 2002 rating decision, on 
the grounds of CUE, is dismissed without prejudice to 
refiling.

An effective date earlier than October 22, 1992, for the 
grant of service connection for tinnitus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


